Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 17 August 2021, has been entered and the Remarks therein, filed 14 December 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Holt et al. in view of Jiang et al., Yang et al., and Li et al., necessitated by Applicants’ amendment received 14 December 2021, specifically, amended claims 1, 17 and 18. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-3, 5-8, 16-19 and 21 are pending.
	Claims 1-3, 5-8, 16-19 and 21 are rejected.
	Claims 1, 16, 17 and 21 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-3, 5-8, 16-19 and 21 have the effective filing date of 26 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 1, 16, 17 and 21 are objected to because of the following informalities:
Claim 1 recites: “…; c) whereby the fungal composite exhibits a set of…mechanical properties that is greater than…, wherein the mechanical properties comprise an ultimate tensile strength…wherein the greater strength of the composite is achieved…”, which should read: “…; c) whereby the fungal composite exhibits a set of…mechanical properties that is greater than…, wherein the mechanical properties comprise an ultimate tensile strength…wherein the greater ultimate tensile strength of the composite is achieved…”
Claim 16 recites: “The composite of claim 10, wherein the fungal composite achieves the improved mechanical properties…”, which should read: “The composite of claim 1, wherein the fungal composite achieves the greater mechanical properties…”
Claim 17 recites: “…, the combination making up a fungal composite having a set the tensile strength of the fungal composite…, wherein the greater strength of the composite is achieved…”, which should read: “…, the combination making up a fungal composite having a set of…mechanical properties that is greater than…, wherein the…mechanical properties comprise an ultimate tensile strength…, wherein the greater tensile strength of the fungal composite…, wherein the greater ultimate tensile strength of the composite is achieved…”
Claim 21 recites: “…, wherein the tear strength and tensile strength of the fungal composite is greater than the tear strength of the fungal mycelium matrix”, which should read: : “…, wherein the ultimate tensile strength of the fungal composite is greater than the ultimate tensile strength of the fungal mycelium matrix.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-3, 5-14, 16-19 and 21 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021, in which the cited claims were amended or canceled.


35 U.S.C. § 112(b)
The rejection of Claims 1-3, 5-14, 16-19 and 21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants’ amendment received 14 December 2021, in which the cited claims were amended or canceled.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 16-19 and 21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3, 5-8, 16-19 and 21 are indefinite because the metes and bounds of the claimed subject matter are not clear.


Claims 1-3, 5-8, 16-19 and 21 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim.

Claim 1 recites: “…wherein the fungal composite exhibits a set of…mechanical properties…, wherein the mechanical properties comprise an ultimate tensile strength…, wherein the tear strength of the fungal composite…; d) wherein the elongation of the composite…”

Claims 2, 3, 5-8 and 16 are dependent upon claim 1, recite the limitations of claim 1, and, therefore, are also rejected for the same reason.

Claim 2 recites: “The composite of claim 1, wherein the embedded material is one of cotton, silk, wool, manufactured fiber, nylon, polyester, polyamide, viscose, or cellulose.”
Claim 1 recites: “…wherein the embedded material is a non-woven material;…”
However, the group of embedded material selections, cited in claim 2, include woven materials; e.g., cotton, silk and wool are woven fabrics.
For the purpose of compact prosecution, prior art references which show or teach any of the embedded materials cited in claim 2, as described by the claimed subject matter, will be considered to be applicable prior art.

	Claim 16 recites: “The composite of claim 10, wherein the fungal composite…”
	However, claim 10 is canceled.
	For the purpose of compact prosecution, the claim will be interpreted to read: “The composite of claim 1, wherein the fungal composite…”

	Claim 17 recites: “…wherein the fungal composite mechanical properties comprise an ultimate tensile strength…, wherein the tear strength of the fungal 
	However, the mechanical property ‘tear strength’ has been deleted from the claim.
Claim 17 recites: “…wherein the fungal composite mechanical properties comprise an ultimate tensile strength…; wherein the resistance to delamination…”
However, the mechanical property ‘resistance to delamination’ has been deleted from the claim.
Claims 18, 19 and 21 are dependent upon claim 17, recite the limitations of claim 17, and, therefore, are also rejected for this same reason.

Claim 19 recites: “The composite of claim 17, wherein the elongation of the composite falls numerically or quantitatively between the elongation of the mycelium matrix alone and the embedded material alone.”
However, the mechanical property ‘elongation’ is not previously recited within claim 17.

Claim 21 recites: “The composite of claim 17, wherein the tear strength and tensile strength of the fungal composite is greater than the tear strength of the fungal mycelium matrix.”
However, the mechanical property ‘tear strength’ has been deleted from claim 17, step b).

For the purpose of compact prosecution, all mechanical properties recited in the 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 5-14, 16-19 and 21 under 35 U.S.C. §103 as being unpatentable over Holt et al. in view of Jiang et al., Yang et al., and Li et al., in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants' amendment received 14 December 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5-8, 16, 17, 19 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Holt et al. ((2012) J. Biobased Mater. Bioenergy 6: 431-439) in view of Jiang et al. ((2017 Jun 3) J. Manuf. Proc. 28: 50-59), Yang et al. ((2017 Mar.) J. Mater. Civ. Eng. Issue 04017030, pp. 1-8), and Li et al. ((2009) Indust. Crops and Products 29: 420-426).
[All references cited in the Non-Final Office Action mailed 17 August 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Holt et al. addresses some of the limitations of claims 1 and 17, and addresses the limitations of claims 2, 5, 7, 8 and 16.
Regarding claims 1, 2 and 17,  Holt et al. shows processes which utilize fungal mycelium and cotton plant materials to manufacture biodegradable packaging (pg. 431, Title). One process involves growing fungal species on agricultural species to produce an ecofriendly packaging product (pg. 431, Abstract [Claim 1- A composite comprising: a) a mycelium matrix; and b) an 
 Each of the six blends was used to produce a packaging material that was subjected to standard test methods including tests for compressive strength, flexural strength, modulus of elasticity, density, dimensional stability, and accelerated aging (pg. 433, column 1, para. 1). Table II shows analysis of the physical properties from the six cotton-based substrate blends (i.e., flexure strength) (pg. 436, Table II [Claims 1 and 17- fungal composite properties]).
Figure 4 shows the fungal colonization of the plant material substrate over a three-day period of time (i.e., Day 0, Day 1, Day 2 and Day 3). The white areas are living fungus (pg. 434, column 1, Fig. 4 [Claims 1 and 17- the greater strength of the composite is achieved through space-filling of the mycelium matrix within the embedded material as well as through physical and chemical linking of the mycelium matrix and the embedded material]).
	That is, the fungus can be seen infiltrating the spaces between the pieces of plant material substrate.
Regarding claim 5, composite fabrication was performed by inoculating each of the embedded material blends with fungus. The blend was discharged into a plastic mold, referred to as a tool, which was in the desired shape of the piece to be fabricated. The material was gently hand-packed in the tool and any 
Regarding claims 7, 8 and 16, the objective of the research was to develop and evaluate six blends of processed cotton plant biomass (CPB) materials as a substrate for colonization of selected fungi (pg. 431, Abstract). The primary ingredient in each of six blends was processed cotton carpel. Each ingredient was added one at a time to a mixer and agitated while adding water. Upon completion of the mixing, the blend was emptied into a tote bag, labeled and stored. The contents of each tote bag were emptied into a bulk bin and inoculated with the fungus Ganoderma sp. using a specific grain or liquid substrate as the carrier. The blend was discharged into a tool mold, which was in the desired shape of the piece to be fabricated. The material was gently hand-packed in the tool and any excess was removed, the tool was then sealed in order to maintain a consistent micro-environment for fungal propagation (pg. 432, column 1, para. 2 thru column 2, para. 1; and pg. 434, Fig. 4 [Claim 7- the embedded material is integrated in a liquid] [Claim 8- the embedded material is added in a liquid phase, and chemically reacted to generate a viscous, semi-viscous, or solid phase of the embedded material, or chemically reacted complex derived from the original, embedded material phase or state] [Claim 16- penetration of fungal hyphae into the embedded material]).



Jiang et al. provides information that would lead one of ordinary skill in the art to  expect that the fungal composite, shown by Holt et al., would have greater mechanical property aspects compared to its individual components (i.e., the mycelium matrix or embedded material), by way of addressing the limitations of claims 1, 17, 19 and 21.
Jiang et al. and Yang et al. provide information that would lead one of ordinary skill in the art to expect that the fungal composite will exhibit physical properties, such as anisotropic, isotropic and/or orthotropic, which would be demonstrated by regions of the fungal composite having characteristics or properties that are different from other regions of the composite, by way of addressing the limitations of claims 3 and 6.


Regarding claims 1, 17, 19 and 21, the main advantages of biocomposite materials (made using natural fibers over traditional synthetic composites) are low cost, competitive strength, good tensile and impact mechanical properties (pg. 50, column 2, para. 1). Flax and cellulose fiber were also chosen, because their tensile strengths and elastic moduli are comparable to E-glass (pg. 53, column 1, para. 1). Following colonization, water is driven off and the resulting fungal network of threadlike cells bind together natural fiber reinforcement to form laminates and organic waste used as core material. The resulting sandwich structure becomes stiffer and stronger and achieves a smoother outer surface with longer colonization times (pg. 51, column 1, para. 1 thru column 2, lines 1-8 and Fig. 1 [Claim 1- e) wherein the composite comprises an engineered construction or layout of embedded materials in a plurality of regions such that the composite exhibits engineered properties in pre-regions of the composite when considered as a singular whole] [Claims 1, 17, 19 and 21- mechanical properties of the fungal composite are greater than those of the individual components]).

Jiang et al. also teaches that, as a step in the process, the mycelium should be allowed to bind together and grow into all constituent components under the right conditions to form a completely unitized sandwich preform or part (pg. 51, column 2, para. 3, bullet pt. 5). In addition, Jiang et al. shows a fungal composite that contains regions which have properties or characteristics when compared to other regions in the fungal composite (pg. 51, column 1, Fig. 1). Specifically, Figure 1(a) is a photograph/photomicrograph of the cross-section of the described fungal composite, which inherently contains regions of (minimally) different density, due to the spaces between the embedded matrix pieces which are filled by the growing mycelium of the fungus around and/or on the embedded matrix (Fig. 1(a) [nexus to Holt et al.] [greater ultimate strength is achieved through space-filling of the mycelium matrix] (also see Yang et al. below).

Compare Jiang’s Figure 1 to Applicant’s Fig. 5 which also shows a layered, “sandwich”-type fungal composite configuration.

 Yang et al. shows an innovative fungal mycelium-based biofoam. Three different mixing protocols with various substrate materials, including wood pulp, millet grain, wheat bran and a natural fiber, and two packing conditions were tested to produce samples for physical, thermal and mechanical property characterization (pg. 1, Abstract [nexus to Holt et al.] [a fungal composite with mechanical properties, mycelium matrix and embedded material]). Tests were 
Regarding claims 3 and 6, the elastic moduli, including Young’s and shear moduli, are basic stiffness properties for evaluating elastic deformation for engineering materials (pg. 5, column 1, para. 2). Figs. 8 and 9 present the elastic moduli in the horizontal direction in relation to those in the vertical direction for the SP and SPL samples, respectively. It is not surprising to observe anisotropy in elastic moduli from Figs. 9 and 10. It is surprising to find that the Young’s and shear moduli in the horizontal direction for all samples in the SP and SPL batches are much higher than those in the vertical direction (pg. 5, column 2, para. 1; for sample designations, pg. 2, column 1, para. 2 and Table 1 [Claim 3- the composite exhibits isotropic properties, anisotropic properties, orthotropic properties, or a combination thereof in the regions of the composite when considered as a singular whole] [Claim 6- each of the plurality of regions has characteristics due to embedded materials in each region when considered as a singular whole]).

Yang et al. also teaches that the impact of additional incubation time on density is mixed, with a slight increase observed for G1, G3 and G4 samples and a slight decrease observed for G2, G5 and G6 samples (pg. 7, column 2, para. 1; for sample designations, pg. 2, column 1, para. 2 and Table 1).


Li et al. addresses some of the limitations of claims 1 and 17, and shows a fungal composite which has greater mechanical properties than either the mycelium matrix or embedded material alone, with regard to the teachings of Jiang et al. and Yang et al., which teach the generalized concept that the fungal composite has greater mechanical properties than either of the mycelium matrix or the embedded material alone.
Li et al. shows an investigation into hemp fibers that were treated with various fungi to prepare fungal composites (pg. 420, Abstract [nexus to Holt et al.] [fungal composites]). White rot fungi Phanerochaete sordida (D2B), Pycnoporus species (Pyc) and Schizophyllum commune (S.com) species were tested (pg. 421, column 1, Materials para.). Wet chemical analysis, FTIR, scanning electron microscopy (SEM), X-ray diffraction (XRD), zeta potential and single fiber tensile testing were used to characterize the effect of treatment on hemp fibers (pg. 420, Abstract [nexus to Holt et al.] [measure tensile strength]). The stronger composites for S.com- treated fiber were observed to have better interfacial bonding between the fiber and matrix (pg. 425, column 2, para. 1 
Regarding claims 1 and 17, white rot fungi Schizophyllum commune (S. com)- treated fiber composites had the highest tensile strength of 45MPa, an increase of 28% compared to composites using untreated fiber (pg. 420, Abstract). The D2B- and Pyc- treated fiber composites had tensile strengths of 42.42MPa and 43.98MPa, respectively, tensile strengths which were also greater than the untreated fibers (pg. 424, column 2, para. 4.6 and Table 4; and pg. 425, Fig. 12 [Claims 1 and 17- an greater ultimate tensile strength of between 5 and 50MPa]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fungal composite comprising a mycelium matrix and embedded material, as shown by Holt et al., by: 1) producing a fungal composite product which has numerically greater mechanical properties than those of the individual components [Claims 1, 17, 19 and 21]; and 2) producing a fungal composite comprising regions exhibiting properties or characteristics that are different from the properties or characteristics of other regions [Claims 1, 3, 6 and 17], as shown by Jiang et al. and/or Yang et al., with a reasonable expectation of success, because Jiang et al. and Yang et al. both show fungal composites which can be manufactured or designed to exhibit specific mechanical properties in specific 
One of ordinary skill in the art would have been motivated to have made those modifications, in view of Jiang et al., which teaches that core and preform strength appears to depend on the degree of fungal colonization (pg. 50, Abstract), and in view of Yang et al., which teaches that the addition of natural fiber helps improve the elastic moduli and compressive strength (pg. 8, column 2, Conclusions #8). That is, both references show that manipulation of either the mycelium matrix and/or embedded material, which are both shown by Holt et al., and/or the regions of the composite in which they reside, can produce a fungal composite with desirable characteristics, whether that be greater ultimate tensile strength, greater (or lesser) elastic modulus or greater density with less accelerated aging [i.e., resistance to separation and delamination].
It would have been further obvious to have prepared a fungal composite with a tensile strength of between 5 and 50MPA [Claims 1 and 17], as shown by Li et al., with a reasonable expectation of success, because Li et al. shows a fungal composite comprising a mycelium matrix and an embedded material, which is the fungal composite, shown by Holt et al., Jiang et al., and Yang et al. (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because Li et al. also shows, as also taught by Jiang et al., a fungal composite which has a mechanical property (here, tensile strength) that is greater than the tensile strength of the embedded material alone. Therefore, one of ordinary skill in the art of composite manufacture would be motivated to add a mycelium matrix to the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Holt et al. in view of Jiang et al., and Li et al., as applied to claim 17 above, and further in view of Stamets (U.S. Patent No.: 9,399,050 B2; Date of Patent: Jul. 26, 2016).
	[This rejection is cited in view of Applicant’s amendment.]
	Claim 18 is dependent on claim 17.

Holt et al. in view of Jiang et al., and Li et al., as applied to claim 17 above, do not show: 1) the embedded material is felt [Claim 18].

Stamets addresses the limitations of claim 18.
Stamets shows the utilization of preconidial mycelium as an attractant for various purposes (column 13, lines 60-61 [nexus to Holt et al.] [a mycelium matrix]).
Regarding claim 18, for large scale application, fabric or fiber cloths, landscaping cloths, geofabrics, soil blankets and rugs, mats, mattings, bags, gabions, fiber logs, fiber bricks, fiber ropes, nettings, felts, tatamis, bags, baskets, etc. made of biodegradable materials infused with preconidial mycelia of mycopesticidal species may be utilized as 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fungal composite comprising a mycelium matrix and embedded material, as shown by Holt et al. in view of Jiang et al., and Li et al., as applied to claim 17 above, by incorporating felt into the fungal composite as the embedded material [Claim 18], as shown by Stamets, with a reasonable expectation of success, because Stamets shows that various types of fabric-made items, such as bags, which are shown by Holt et al., can be myceliated, which is the fungal composite, shown by Holt et al. (MPEP 2143 (I)(A)). Even in the absence of Stamets, it would be obvious to one of ordinary skill in the art of fabric and/or plant material myceliation to incorporate fungal mycelium into any woven fabric, e.g., felt, barring a showing of criticality for the specific limitation (MPEP 2144 (III)), with the reasonable expectation that felt, like the cotton and gypsum, shown by Holt et al., would become myceliated under conditions required for fungal mycelial growth.
One of ordinary skill in the art would have been motivated to have made that modification, because Stamets teaches that the myceliation of mass produced fabric-made items, such as felt, imparts other benefits besides the mechanical strengthening properties, shown by Holt et al. to said fabric-made item. That is, Stamets teaches that 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

 Response to Arguments
Applicant’s arguments, pp. 10-11, filed 14 December 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.
In addition, Applicant remarks (pp. 8-9) for support for the instant claim amendments. These remarks are also not persuasive.

1. Applicant remarks (pg. 8, para. 6) that independent claims 1 and 17 have been amended to limit the embedded material to a nonwoven material. Support for these amendments can be found at least at paragraph [0016] of the application as filed. It is noted that this paragraph indicates the embedded material "may" be woven, which by definition means in some instances the material is not woven. The subject matter remaining in the claim (i.e., embedded materials that are not woven) is directly and unambiguously disclosed in the application as filed. The skilled person is not presented with new information, since the skilled person can instantly appreciate that, if the 
However, in response to Applicant, the term ‘non-woven’ lacks written description support and is indefinite, as noted above in the 112(a) and 112(b) rejections. As noted above, the instant specification does not recite the term ‘non-woven’ and does not provide a definition for the term ‘woven’ with regard to the types of materials cited as potential embedded materials. Therefore, it is not clear which of the cited embedded materials are ‘woven’ vs ‘non-woven’ or which types of materials, in general, would be considered to be ‘non-woven’ within the context of the claimed subject matter. 

2. Applicant remarks (pg. 10, last para. thru pg. 11, para. 1), with regard to the 103 rejection, that without further comment to the applicability of the prior art, the Applicant presents new amendments to all independent claims, and due to their dependencies, all claims dependent therefrom. Reconsideration of all non-cancelled claims is respectfully requested in light of these amendments.
prima facie case of obviousness. Nor does Applicant clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651